Owen, J.
(dissenting). I think that by the letter of December 16th the plaintiff indicated his acceptance of the .boat as a substantial compliance with the contract. The missing equipment of which he complained constituted an almost negligible proportion of the contract price. His letter is an insistence that defendant furnish the missing equipment. There is no intimation that he will refuse to accept the boat unless the missing items, are supplied. I think that the jury not only correctly answered question No. 3, but that the answer to that question indicates the only reasonable construction that can be placed on the letter o.f December 16th. I therefore dissent.